By the Court.

Benning, J.
delivering the opinion.
Did the City Council of Augusta have the power to tax, as they did, the banking capital of the Georgia Railroad and Banking Company, and the real estate of that company, lying in Augusta ? If the Council had, it is clear, that the granting of the injunction to prevent the collection of the tax was improper.
The Council, it is obvious, did not have this power, if it was a power, the exercise of which, would come in conflict with the charter of the company. And the company insists, that the exercise of such a power, would come in conflict with a part of their charter,viz: this part: "The stock of the said company and branches, shall be exempt from taxation, for and during the term of seven years, from and after the completion of the said Railroads, or any of them; and, after that, shall be subject to a tax, not exceeding one-half per cent, on the net proceeds their investments.” (15 section of char.) Is the company right in this ? That, of course, depends on what this part of the charter means.
1st. And we think that it means, first, that the stock of the company, was to be subject to a tax, but not, to any tax exceeding one-half of one per cent, on the net proceeds of its investments.
Such, we think, the natural import of the words; and words, even in the charter of a corporation conferring valuable franchises, are commonly to be taken according to their natural import.
*662It must be true, that the Legislature intended to restrict the taxing power, or, that it did not. If it be the former that is true, the words, “ shall be subject to a tax not exceeding one-half per cent on the net proceeds of its investments,” were useful; if it be the latter that is true, those words are useless, and worse than useless; useless, because in the absence of all words, the taxing power would have stood unrestricted, it requiring words to restrict that power; worse than useless, because the words arc at least of a character, to raise a strong doubt, whether the Legislature did not intend to restrict the taxing power. This being so, can it be that the Legislature would have used any words, at least, can it be, that the legislature would have used such words as these, if it had not been its intention to restrict the taxing power ?
The Legislature interprets the words as giving this exemption.
In the Act of 1849, amendatory of the Acts, relating to the company, there is this proviso; “that the amount of the increased stock of said company, shall not be exempted from the taxation, as is secured, to the present stock, by the latter clause of the 15th section of the charter of said company, but shall be subject to such tax as the Legislature may hereafter impose.”
In 1850, there was passed another Act which had this title; “ An Act supplementary to the general tax laws, and to tax certain property therein mentioned, which has been heretofore exempt from taxation.”
This Act also, had this proviso; “that no banking capital employed by the Georgia Railroad and Banking Company, and the Central Railroad and Banking Company, shall by any construction of this Act, be exempt from future taxation at the discretion of the Legislature, and the tax on net profits shall only be on the net profits of the Railroad.”
2d. We think, that this part of the charter means, secondly, that the stock of the company, as stock; as a unit; is *663alone what is to be subject to the tax; not parts of the stock as the part used in banking, nor the particulars in which the stock consists; as, the land, cars, rails, &c.
The words seem to require this meaning: “The stocle” “ shall be subject to a tax.” So, certainly, do several obvious considerations of convenience. And stock, as stock, is that on which, the State tax is, always, I believe, levied; so there is analogy too.
3d. We think, that this part of the charter, means, thirdly, .that this tax to which, the stock is to be subject, is to be a tax to be laid by the State ; not a tax to be laid by a municipal corporation, unless there has been granted to such corporation, a special power to lay the tax instead of the State.
Stock either, as being an abstraction, has no locality; or it has the locality of its owner; or it has the locality of the particulars of which it consists; or it has the locality of the business it begets; and whichever of these things it be that is true, it cannot be, that Augusta is the locality — the residence, so to speak, of the stock of this company; as well may it be that Atlanta, or any of the intermediate points are.
The taxing power of the City Council of Augusta, is, a “ power and authority to make such assessments on the inhabitants of Augusta, or those who hold taxable property within the same;” “ as shall appear to them expedient.” This is a power confined to “ inhabitants,” or, to property “ within the city.” Therefore, it cannot extend to this stock, as, it cannot be said, that this stock is “ within” the city.
What is thus true of Augusta, is, doubtless, true of Atlanta, and of the intermediate places.
If then the power is one not to be exercised by any of these municipal corporations, for this defect óf locality or residence, it follows, that it must be a power, to be exercised by the State alone.
Could anything else have been the intention ?
If it was the intention, that this was to be a power to be exercised by Augusta, so, equally, must it have been the in*664tention that it was to be a power to be exercised by Atlanta, and the intermediate points. It is not a supposable case, that the intention was, that the power was to be one to be exercised to the full, by each, and all of these corporations. It is little less supposable, that the intention was, that it was to be a power to be exercised by them, in separate shares, for there was nothing said or done, by which, to ascertain the shares. There was no apportionment of the power. It is fair to conclude, therefore, that the intention was that the power to impose this tax was to be a power to be exercised by the State alone.
And there are reasons why the power ought to be lodged with the State, exclusively. These will readily occur.
We think, then, that the charter means these three things.
Stock it is, in reference to which, the charter means these things. “The stock of the company” “ shall be subject,” &c.
Is the banking part of the stock, included in this expression, “ the stock of the company ?” We think so. That part is stock, and stock of the company. The use to which it is put, cannot deprive it of its quality of stock, and stock of the company. Besides, it appears from the bill, that there is no particular portion of the stock, set apart and separated from the rest, permanently, to bank on, but that the banking is done on such part, as, at the time when stock is needed for banking, may be in hand in the form suited to banking.
This too, is the legislative interpretation, as will be seen by referring to what I have already quoted from the Act of 1850, and, I may say, what I have quoted from the Act of 1849.
We think, then, that the stock employed in banking, is to be considered as included in the expression, “ the stock of the company,” and therefore, that it, also, is entitled to the exemption.
It was argued, that if this was so at first, yet that it had been changed by the part of the Act of 1850, which I have *665quoted. But we do not think so. That Act does not at all tax the banking portion of the stock, does not even declare it subject to a tax of any sort, it merely says, that no construction shall he put on itself, by which, it shall be made, to exempt that portion of the stock from taxation at the discretion of the Legislature.
It was also argued, that the Legislature had the power to disregard this exemption, and to tax the stock at discretion. It will he time enough to determine that question, when the Legislature imposes, or authorizes to be imposed, a tax exceeding that provided for by the charter. It had done nothing of the sort, when the taxes in question were laid by the City. Council.
These being our views, it is plain, that they must lead us to the conclusion, that the taxes imposed by the Council, were in conflict with the charier; in conflict with each of the three meanings which we found in the charier. It is needless, to take time, to state the points, of conflict, as these must be apparent.
Consequently, we think, that the taxes were illegal, and therefore, that the Judge was right in enjoining their collection.
Judgment affirmed.